Exhibit FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, N.Y. 13815 607-337-6119 NBT BANCORP ANNOUNCES PRICING OF A COMMON STOCK OFFERING NORWICH, N.Y. (MARCH 26, 2009) — NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) announced today that it has priced a public offering of 1,576,230 shares of its common stock at a price to the public of $22.00 per share. Proceeds of the offering are expected to be used for general corporate purposes. NBT has also granted the underwriter a 30-day option to purchase up to an additional 236,434 shares of NBT common stock to cover overallotments, if any. The offering is expected to close on April 1, 2009, subject to customary closing conditions. Keefe, Bruyette & Woods, Inc. acted as the sole underwriter for the offering.
